DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 recite “the firing speed”.  This is indefinite since it lacks proper antecedent basis.  The claims from which they depend fail to conclusively recite the firing speed, but does recite that it is one of many choices of operation.  Claims 4 and 12 recite “the firing force”.  This is indefinite since it lacks proper antecedent basis.  The claims from which they depend fail to conclusively recite the firing force, but does recite that it is one of many choices of operation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0122870 to Zemlok et al.
U.S. Patent Application Publication 2015/0122870 to Zemlok et al. discloses a surgical stapler 10 comprising a handle assembly 112 including a memory 502 having instructions stored therein; and a processor 500 configured to execute the instructions; and a surgical loading unit 169 configured to be coupled to the handle assembly 112, and including a staple cartridge assembly 164; an anvil assembly 162 operably coupled to the staple cartridge assembly; and a memory 442 having instructions stored therein, which when executed by the processor of the handle assembly, overrides (adjusts) the instructions stored in the memory 502of the handle assembly and implement an operating parameter of the surgical loading unit that is unique to a tissue type or a specific surgical procedure to be performed by the surgical loading unit, such as firing force/speed or clamping force/speed unique to tissue parameters (Note: paragraphs [0149], [0161], and [0163]), wherein many chosen/claimed procedures can be utilized/performed, if desired, such as lesion resection, wherein the data includes loading unit type, staple size, usage count, as claimed (Note: paragraph [0149]), further comprising an adapter 140, 172 interconnecting the handle assembly and loading unit, and transferring data therethrough.  U.S. Patent Application Publication 2015/0122870 to Zemlok et al. discloses that the surgical stapler operates utilizing the claimed method of operation, if desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A SMITH/               Primary Examiner, Art Unit 3731